Judgment, Supreme Court, New York County (Joan Lobis, J.), entered November 1, 1994, dismissing the third-party complaint and bringing up for review the order of the same court and Justice entered August 16,1994, which granted third-party defendants’ motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
The third-party complaint was properly dismissed since it is clear that third-party defendants, substituted by plaintiffs as their attorneys in the underlying action in place of defendant attorney Donald Mooney, did not breach any duty owing to plaintiffs or contribute to the alleged legal malpractice which allegedly caused plaintiffs to sustain damages (see, Rosner v Paley, 65 NY2d 736). That third-party defendants moved to vacate, modify or reopen a prior summary judgment order in the underlying action instead of appealing that order, and that they negotiated a settlement upon the consent of their clients, plaintiffs herein, does not raise an issue of fact as to legal malpractice on the part of third-party defendants (see, supra, at 738; see also, Kramer v Belfi, 106 AD2d 615; Soliman v Ebasco Servs., 822 F2d 320, 323 [2d Cir 1987], cert denied 484 US 1020).
We have considered third-party plaintiff’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Tom, JJ.